NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3195-16T1

JOYCE WILLIAMS,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
_____________________________

                   Argued October 17, 2018 – Decided March 21, 2019

                   Before Judges Ostrer and Currier.

                   On appeal from the Board of Trustees of the Public
                   Employees' Retirement System, Department of
                   Treasury, PERS No. 2-10-310844.

                   Janis A. Eisl argued the cause for appellant (Gaylord
                   Popp, LLC, attorneys; Samuel M. Gaylord, on the
                   brief).

                   Juliana C. DeAngelis, Deputy Attorney General, argued
                   the cause for respondent (Gurbir S. Grewal, Attorney
                   General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Juliana C. DeAngelis, on
            the brief).

PER CURIAM

      Joyce Williams appeals from the final agency decision of the Public

Employees' Retirement System (PERS) Board of Trustees that set May 1, 2016,

as the start date of her service retirement benefits.    Williams contends her

benefits should have started on July 1, 2015. That was the date she sought

ordinary disability retirement benefits in her initial June 2015 application. But,

that application was cancelled after Williams failed to submit the required

documentation. Applying our deferential standard of review to the Division's

decisions, see, e.g. Thompson v. Bd. of Trs., Teachers' Pension and Annuity

Fund, 449 N.J. Super. 478, 483-84 (App. Div. 2017), aff'd o.b., 233 N.J. 232

(2018), we affirm.

                                        I.

      The record reflects the following facts.          Williams submitted her

application for ordinary disability retirement benefits in June 2015. She sought

a July 1, 2015 retirement date. She claimed she was unable to perform her

clerical job with the Franklin Township Board of Education because of both

physical and non-physical ailments.



                                                                          A-3195-16T1
                                        2
      However, in the months that followed, the Division repeatedly informed

Williams that she failed to submit the required documentation of her disability.

In a December 8, 2015 letter marked "3rd FINAL NOTICE," the Division noted

that Williams's personal treating doctors stated she was not disabled. 1 The

Division informed her that she was required to submit "at least two medical

reports, one by the member's personal or attending physicians along with

medical documentation supporting [her] disability and the other in the form of

either hospital records or a report from a second physician." 2 The documentation

was due within six months from her application. The Division further informed

Williams, "If it is not received the retirement will be cancelled in 30 days, and

the member must complete a new disability application for a future retirement

date."3


1
   The final agency decision states that the Division sent requests for
documentation on June 9, July 9, and August 19, 2015 – however, only the
August letter is included in the record.
2
  The Division quoted N.J.A.C. 17:4-6.1. However, that regulation is in the
chapter on the Police and Firemen's Retirement System. We presume the
Division meant to refer to N.J.A.C. 17:2-6.1, in the chapter on PERS. The
regulation has since been amended, effective January 16, 2018. See 50 N.J.R.
646(a).
3
  The applicable PERS regulation stated, "If it is not received, the retirement
will be cancelled and the member must complete a new disability application


                                                                         A-3195-16T1
                                       3
      Williams does not contend that she timely submitted the required

documentation. Based on that failure, the Division closed her application in

January 2016.

      Two months later, in a letter to the Division, Williams's attorney conceded

Williams's "difficulties" in securing the necessary documentation from her

physicians. He requested that Williams's "matter be converted to a Service

Pension as of the date of her retirement which is July 1, 2015." The Division

declined the request.

      Williams formally applied online for a service retirement in April 2016.

As the system would not allow her to input a July 1, 2015 effective date, she

applied for benefits effective May 1, 2016, but sent an email to the Division

renewing her request for the July 1, 2015 date. The Division used the May 1,

2016 effective date.

      A series of correspondence followed, in which Williams requested the

July 1, 2015 effective date and the Division continued to reject that request.

Williams contended that her depression following family losses prevented her




for a future retirement date." N.J.A.C. 17:2-6.1(e)(1) (2010), 42 N.J.R. 1612(b)
(July 19, 2010) (emphasis added).



                                                                         A-3195-16T1
                                       4
from complying with the Division's deadlines in 2015. She apparently submitted

supporting documentation, which is not included in the record. The Division

responded that once the disability application was closed, Williams was "no

longer entitled to anything [she] designated on that application, including the

effective date of retirement." The Division also informed Williams that she

ultimately bore the responsibility for submitting the required documentation.

The Board then denied Williams's request to maintain the July 1, 2015 date in a

letter dated November 10, 2016.

      Williams administratively appealed the Board's decision and requested a

hearing before the Office of Administrative Law.          The Board rejected the

hearing request, finding there were no material issues of fact, and issued its final

agency decision on February 16, 2017, affirming the Division. After Williams

filed her notice of appeal with our court, we granted the Board's motion for a

limited remand, to correct its decision, which the Board completed on March

28, 2018.

                                        II.

      On appeal, Williams contends the Board abused its discretion in denying

her request that her service retirement commence on July 1, 2015. We disagree.




                                                                            A-3195-16T1
                                         5
      Williams effectively concedes that no statutory or regulatory provision

entitled her to the retroactive date.    Indeed, the statutory regime provides

otherwise.    N.J.S.A. 43:15A-47A states that retirement shall commence

"subsequent to the execution and filing" of an application.         Likewise, the

regulation then in effect provided that retirement applications must be

completed "before the requested date of retirement."        N.J.A.C. 17:2-6.1(a)

(2010), 42 N.J.R. 1612(b) (July 19, 2010).          The application for service

retirement was submitted in April 2016, after the requested retirement date. Nor

was the Board required to utilize the date Williams originally requested for

starting an ordinary disability pension. Her application was cancelled, pursuant

to N.J.A.C. 17:2-6.1(e)(1) (2010), 42 N.J.R. 1612(b) (July 19, 2010).

      Williams contends that, in the exercise of its discretion, the Board was not

only empowered, but obliged, to grant her a July 1, 2015 start date for her service

pension. However, she offers no authority for the proposition that the Board

was empowered, let alone obliged, to grant Williams a retroactive start date,

notwithstanding the clear statutory and regulatory commands. The pension

statutes are construed liberally to further their remedial purpose. Klumb v. Bd.

of Educ. of Manalapan-Englishtown Reg'l High Sch. Dist., 199 N.J. 14, 34

(2009). But, "an employee has only such rights and benefits as are based upon


                                                                           A-3195-16T1
                                        6
and within the scope of the provisions of the statute." Francois v. Bd. of Trs.,

Pub. Emp. Ret. Sys., 415 N.J. Super. 335, 349 (App. Div. 2010) (quoting Casale

v. Pension Comm'n of the Emp. Ret. Sys. of Newark, 78 N.J. Super. 38, 40 (Law

Div. 1963)). The provisions governing the effective date of a pension are plain

on their face.

      We recognize that modern notions of due process may temper rigid

application of time limitations that may impact a person's property interests in

governmental benefits. See Rivera v. Bd. of Review, 127 N.J. 578, 585-86, 591

(1992) (holding that due process required a good cause exception to allow late

appeals from unemployment compensation decisions). In light of Rivera, the

Division of Unemployment adopted regulations formally authorizing a claimant

to file a late appeal upon a showing of good cause. See N.J.A.C. 12:17-4.7;

N.J.A.C. 12:20-3.1(i).

      However, we need not define here an exception to the time limitations for

submitting supporting documentation of a disability pension application.

Williams did not appeal the denial of her disability pension application.

Furthermore, notwithstanding her family tragedies, Williams has not established

that she was excused from procuring the required documentation during the six-

month period.


                                                                        A-3195-16T1
                                       7
      To the extent not addressed, Williams's remaining points lack sufficient

merit to warrant discussion. R. 2:11-2(e)(1) (E).

      Affirmed.




                                                                       A-3195-16T1
                                       8